Citation Nr: 1806189	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional disability as a result of a June 2005 gastric bypass surgery conducted at the Portland VAMC.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2016, the Board remanded these issues for additional development.  

In this decision, the Board must deny the Veteran's claim for Section 1151 compensation, as discussed in more detail below.  The remaining service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The probative evidence of record does not indicate that the Veteran has an additional disability resulting from a June 2005 gastric bypass surgery performed at a VAMC that is also due to an event not reasonably foreseeable or that was proximately caused by fault on the part of VA in furnishing the surgical treatment.






CONCLUSION OF LAW

The criteria under the provisions of 38 U.S.C. § 1151 for compensation for residuals of a gastric bypass surgery are not met.  38 U.S.C. §  1151 (2012); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim, other than in regard to the adequacy of the opinion obtained upon prior remand.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board addresses the Veteran's concerns regarding this examination below.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Section 1151 compensation

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if it is not the result of the veteran's own willful misconduct, but was instead caused by VA hospital care, medical or surgical treatment, or examination.  

Additionally, the proximate cause of the additional disability must be attributable to: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or, 2) an event not reasonably foreseeable.  
38 U.S.C. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to her condition thereafter.  

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  The mere showing of an additional disability after receipt of care, treatment, or examination is insufficient to establish cause.  
38 C.F.R. § 3.361(c)(1).  The continuance or natural progress of a disease or injury for which treatment was furnished is not causation unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran asserts that her June 2005 gastric bypass surgery has resulted in additional disability.  She asserts the surgeon refused to use a scope during the surgery and that she now has a leak.  She asserts that her surgeon refused to test for a leak, and that it had not been followed up on as of her March 2010 notice of disagreement.   She further asserts that an incisional hernia resulted from the fault of her VA surgeon, and that he needlessly prescribed her with vitamin B12 supplements.  She also asserts that her hernia repair resulted in a painful scar that required additional treatment, which was the fault of her VA surgeon.  Finally, she asserts she has dumping syndrome and IBS (irritable bowel syndrome) as a result of the surgery.

Based on a review of the record, the Board finds the evidence preponderates against her claim, and must be denied.

As a threshold matter, the record shows the Veteran raised an objection to the May 2016 VA examination opinion, as the opinion was rendered without a physical examination but by the Acceptable Clinical Evidence (ACE) process.  The Veteran contacted the AOJ by phone and indicated she would attend a scheduled examination.  The examination was scheduled for June 2016, which she did not attend.  In October 2016, she requested that the location of the examination be changed.  That same month, her representative emailed AOJ staff indicating that the Veteran was attempting to schedule an appointment with a gastroenterologist through her VA primary care physician, which was tentatively set for November 9, 2016.  In December 2016, RO staff asked for a status on that examination, and when the claim could be adjudicated.  In response, the Veteran's representative indicated that an opinion obtained on the record would be acceptable to the Veteran.  However, in January 2017, the representative contacted the AOJ, indicating that an appointment was set for early February 2017.  This appointment was again postponed to April 2017.  The evidence weighs against a finding that this appointment occurred, as communication regarding it did not continue, and the AOJ issued the Supplemental Statement of the Case (SSOC) in June 2017 relying on the May 2016 VA examination opinion.  The Board notes that the SSOC was sent to both the Veteran and the Veteran's representative, and neither have raised further issue with the May 2016 VA examination, or indicated that there is outstanding relevant evidence.  

Aside from that examination not including a physical examination portion, the Veteran has raised no other dispute as to the rendered opinion.  The Board does not find that a remand to attempt to locate any additional medical evidence for this purpose is necessary, as there is no indication that the additional delay to do so would actually avail the Veteran of any benefit, and the current evidence is adequate for adjudication.  Indeed, the Board finds the May 2016 opinion extremely probative as it is very detailed and contains citations to both the relevant literature and to evidence contained within the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While not as detailed, the earlier October 2013 VA medical opinion is also well-reasoned and supported with explanation, and probative to the issue here.  Id.  Read in conjunction, they address all relevant diagnoses and assertions.  No argument has been received regarding the adequacy of either opinion.  

The May 2016 VA examiner opined that the Veteran has an incisional hernia status post repair, hypertrophic abdominal scar status post revision, and iron deficiency anemia and Vitamin B12 deficiency as a result of her gastric bypass surgery.  The examiner indicated the records showed her gastric bypass surgery on June 23, 2005 (citing to the June 23rd VA operative report noting there were no complications), and that she was diagnosed with an incisional hernia in June 2006, which is a not uncommon complication of the type of gastric bypass she had.  The record further showed a prior hypertrophic midline scar during her August 2006 incisional hernia repair.  The hernia scar was tender and hypertrophic, and revised in August 2007, at which time a keloid was excised.  VA records further show diagnosis of anemia and B12 deficiency in at least April 2007, attributed to her gastric bypass by her physicians.

The examiner continued that the VA did not fail to exercise the degree of care that would be expected of a reasonable health-care provider, or that there was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the VA.  The examiner reiterated that the relevant medical literature supports that both incisional hernias and vitamin deficiencies are common complications of the type of gastric bypass surgery that she had.  Further, the examiner indicated that the record shows the Veteran had a history of developing hypertrophic scars from other surgeries (citing to VA treatment records from June 1999, and April 2001), therefore it would not be unexpected that she would most likely develop hypertrophic scarring with additional surgeries.  For these reasons, the examiner further opined that there was no unreasonably foreseeable event that created her diagnoses; rather, the hernia and vitamin deficiency are common complications, and the hypertrophic scarring would be expected in patients that have that type of healing process.

The Board notes a July 2014 VA treatment record notes that she was to be reminded that her gastric bypass surgery results in her body being unable to absorb vitamins as well, and that it was important to take her prescription supplements.

The May 2013 VA examiner also opined that there was no fault on the part of VA, nor an unforeseen circumstance that led to her diagnoses.  

In regard to IBS, the examiner indicated the Veteran had preexisting IBS, as well as a previous cholecystectomy (which the examiner noted is known to result in "dumping" and can manifest as an aggravation of irritable bowel).  The examiner indicated that Up to Date (the American College of Physician's online reference tool) lists "dumping" as occurring in up to 50 percent of patients who have the type of bariatric surgery (Roux en Y) the Veteran had, and that it is indistinguishable from IBS.  The examiner opined that her IBS was likely worsened by the gastric bypass, as well as her previous cholecystectomy.  She indicated that this is a known, common, and unfortunately unavoidable outcome of the type of surgery that the Veteran elected to have, and not a result of fault or an unforeseen circumstance.  

In regard to a suspected leak that may be causing her symptoms, and that she asserts was never tested for, the examiner noted that a Gastrografin swallow to look for a leak was done during the immediate postoperative setting (on June 25, 2005) because the Veteran had a fever.  The test was of limited quality, and did show a possible leak, but her surgeon, in a June 25, 2005 note, indicated she did not appear toxic, had a pulse below 100/min, and had bowel sound, therefore he attributed the fever to atelectasis and started her on the appropriate bariatric diet.  That is, he determined there was no leak.  The examiner continued that a 2011 GI (gastrointestinal) endoscopy did not show any gastric or anastomotic pathology.  The examiner explained that the clinical evidence does not support any leak, as the Veteran recovered from her gastric bypass without developing an intraabdominal abscess, or any other consequence from an ongoing leak, and she did not require additional surgical repair, which is required to treat such a leak.  The examiner opined that it was not likely that she had a post-surgical leak.

In regard to the incisional hernia, the examiner indicated that the Veteran developed the hernia and that such a hernia is a well-known complication of a Roux en Y surgery.  She opined that there was no fault or unforeseen incident, and that such hernias are common and known potential outcomes.  She explained that the frequency of incisional hernias developing in the population who undergo open Roux en Y gastric bypasses is one of the main reasons that such surgeries have more recently been preferably done via a laparoscopic approach.  The examiner noted the Veteran's request for a "scope" but indicated that the research showing that the laparoscopic approach was preferable did not come out until years after the Veteran's surgery.  She indicated the Veteran received the "state of the art" procedure that was available at the time.  

As discussed above, fault may also be established by a failure to show the provision of informed consent.  The Board notes that the consent forms signed by the Veteran and her surgeon do not contain a specific list of possible complications.  This is an insufficient basis to presume that she was not advised of these complications.  Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  Indeed, VA treatment record dated June 14, 2005, indicates the risks, alternatives, and usual outcomes were discussed with her, and that she was given an opportunity to ask questions.  Above her signature on the consent form is the affirmation that the patient understands the proposed care plan, the expected results, the risks involved, and agrees with and consent to the plan.  The Veteran has not set forth any argument that she was not adequately advised of the possible complications, nor has she alleged that any of her claimed diagnoses were not discussed with her prior to the surgery.

Based on this evidence, the Board finds that there was no fault on the part of VA when performing the Veteran June 2005 gastric bypass, and that the identified residual disabilities were known complications of the surgery, or known complication of surgery particular to this particular patient.  The Board has considered the Veteran's assertions, along with her report that she was employed at one time as a certified medical assistant.  While not discounting the knowledge and expertise she likely possesses from working in that position, she has not been shown to have the extent of training and expertise as the VA examiner physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, her assertions were investigated by two VA examiners who both found them unsupported by the record and the medical literature.  Jandreau, supra.

In regard to the Veteran's October 2009 statements regarding the June 2005 surgeon's dismissive and disrespectful attitude towards her, and whether he used an animal product in performing her 2006 hernia repair, the Board is sympathetic to her disappointment in the personal treatment she received.  She has not articulated how these actions resulted in chronic additional disability.  In regard to the use of an animal product, the May 2016 VA examiner noted that Alloderm was used in her hernia repair, which is a processed cadaveric dermis, and one of the uses is for hernia repairs.  Again, there is no evidence that use of Alloderm is related to any of her current diagnoses, and she has not so alleged.  


ORDER

The claim of entitlement to compensation under 38 U.S.C. § 1151 for additional disability as a result of a June 2005 gastric bypass is denied.


REMAND

The Veteran's remaining claims require additional development.  Unfortunately, the medical opinions obtained following the Board's previous Remand are inadequate for adjudication, and must be remedied.

In regard to her right knee, bilateral hips, and lumbar spine, the examiner was asked whether the service-connected left knee caused any aggravation of these disabilities.  The examiner did not answer that question, and instead opined that any aggravation resulted from her weight and age.  This is not sufficient for adjudication, and updated examination reports must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

In regard to her acquired psychiatric disability, an updated VA examination must be conducted.  The Veteran has asserted that she has symptoms that are related to her service-connected left knee, which must be properly addressed.  The July 2013 VA examiner indicated that her knee negatively impacts her mood, but considered that a normal limit reaction and not abnormal.  There is no adequate opinion as to whether the left knee causes any increase in severity of her acquired psychiatric disability, as set forth in 38 C.F.R. § 3.310.  Further, the Board notes the Veteran's STRs show that she was having difficulty adapting to service, which was the cause for her discharge.  Her service personnel records should be obtained for review, and an opinion on whether her symptoms are directly related to service, in any way, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ensure updated VA treatment records are associated with the file.

2.  Attempt to obtain service personnel records.

3.  After completion of steps 1 and 2, forward the claims file to an appropriate physician for opinions regarding the etiology of right knee, right hip, left hip, and lumbar spine disabilities.  The Veteran asserts that these disabilities are secondary to her service-connected left knee disabilities.  The examiner is asked to review the claims file and to conduct a search of the relevant literature prior to opining.

a.  In regard to the right knee, the examiner is asked to provide an opinion on whether it is as likely as not (at least 50 percent probability) that the left knee chondromalacia and arthritis cause any increase in severity in the right knee disability that is not due to the normal progression of the disability.  The examiner is advised that the April 2016 VA examination opinion is inadequate as it does not address the question of the impact of the left knee on the right knee.  

b.  In regard to the right and left hip, the examiner is asked to provide an opinion on whether it is as likely as not (at least 50 percent probability) that the left knee chondromalacia and arthritis cause any increase in severity in the right or left hip disabilities that is not due to the normal progression of the disabilities.  The examiner is advised that the April 2016 VA examination opinion is inadequate as it does not address the question of the impact of the left knee on the hips.

c.  In regard to the lumbar spine, the examiner is asked to provide an opinion on whether it is as likely as not (at least 50 percent probability) that the left knee chondromalacia and arthritis cause any increase in severity in the right knee disability that is not due to the normal progression of the disability.  The examiner is advised that the April 2016 VA examination opinion is inadequate as it does not address the question of the impact of the left knee on the right knee.

It is up to the discretion of the examiner as to whether a full physical examination must occur.  If so, please advise the scheduling authority.  All opinions must be supported with explanation.
4.  After completion of steps 1 and 2, and a reasonable amount of time for receipt of records, schedule an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that the Veteran has an acquired psychiatric disability that was caused or aggravated by the Veteran's service, or service-connected disability.

a. In regard to direct service connection, the examiner is asked to review the STRs and service personnel records, if available, prior to the examination.  The examiner is asked to elicit from the Veteran a detailed history of her symptoms in and since service.  Her STRs show that she had difficulty adapting to service, and was discharged because of it.  However, her entrance examination in August 1971 does not show any psychiatric abnormality.

The evidence of record suggests that her current diagnoses are related to her childhood.  The examiner is asked to review her treatment records and provide an opinion on whether it is clear and unmistakable that any acquired psychiatric disability preexisted service.  Given her normal psychiatric evaluation on entrance, the examiner is asked to point to the evidence that shows she had such a diagnosis on entrance.  If it is clear and unmistakable that her diagnosis preexisted service, the examiner is asked to then provide an opinion as to whether it is clear and unmistakable that her preexisting diagnosis did not undergo a permanent increase in severity beyond the normal progression during service?  

If unable to answer these questions in the affirmative, the examiner is then asked to provide an opinion as to whether it is as likely as not (at least 50 percent probability) that any acquired psychiatric disability incepted while she was in service, given her normal psychiatric evaluation on entrance and her discharge due to inability to adjust, and that the currently diagnosed disability is due to that in-service disability.

b.  In regard to secondary service connection, the examiner is asked whether it is as likely as not (at least 50 percent probability) that her service-connected left knee caused a current psychiatric disability or causes any increase in severity that is beyond the normal progression of the disabilities.  The examiner is asked to elicit a detailed history of her symptoms and her description of their relation to her knee.  The Board notes that the July 2013 VA examiner acknowledges that her left knee does have a negative impact on her mood.

All opinions must be supported with explanation.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


